             Case 1:19-mc-00392 Document 1 Filed 08/23/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


AETNA INC. et al.,
                                                       Miscellaneous No. 1:19-mc-00392
                               Plaintiff,
v.                                                     Civil Action No. 2:19-01038-PD
                                                       (E.D. Pa.)

MATHEW JAMES et al.,

                       Defendants.


            NOTICE OF MOTION TO COMPEL RESPONSE TO SUBPOENA

       PLEASE TAKE NOTICE that, upon the Declaration of Amber T. Wallace, Esq., dated

August 23, 2019, together with the annexed exhibits, and the accompanying Memorandum of

Law in Support of Plaintiffs’ Aetna Inc. and Aetna Life Insurance Company’s Motion to Compel

Response to Subpoena, the undersigned will move before this Court, located in the courtroom of

the Presiding Judge in New York, New York, as soon as counsel may be heard, for an order

pursuant to Federal Rule of Civil Procedure 45: (i) overruling non-party Kambiz Cohen-Kashi,

M.D.’s objections to the June 21, 2019 subpoena duly served upon him in Aetna Inc., et al. v.

Mathew James, et al., Case No. 2:19-01038-PD, pending in the United States District Court for

the Eastern District of Pennsylvania, and requiring Dr. Cohen-Kashi to comply with the

subpoena by responding to all document requests within twenty-one (21) days of the Court’s

Order; (ii) for their attorneys’ fees and costs incurred in bringing this motion; and (iii) granting

all such other and further relief as is necessary and appropriate.
          Case 1:19-mc-00392 Document 1 Filed 08/23/19 Page 2 of 2



Dated:   August 23, 2019
         White Plains, New York



                                  Amber T. Wallace (AW6592)
                                  DENLEA & CARTON LLP
                                  2 Westchester Park Drive, Suite 410
                                  White Plains, New York 10604
                                  (914) 331-0100
                                  awallace@denleacarton.com

                                           -and-
                                  Mark J. Schwemler (pro hac vice to be filed)
                                  Gregory S. Voshell (pro hac vice to be filed)
                                  Thomas B. Helbig, Jr. (pro hac vice to be filed)
                                  ELLIOTT GREENLEAF, P.C.
                                  925 Harvest Drive, Suite 300
                                  Blue Bell, PA 19422
                                  (215) 977-1000
                                  mjs@elliottgreenleaf.com
                                  gsv@elliottgreenleaf.com
                                  tbh@elliottgreenleaf.com

                                  Counsel for Plaintiffs




                                       2
